Citation Nr: 1214000	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  09-47 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence was submitted to reopen a claim of entitlement to service connection for a respiratory disorder, claimed as chronic obstructive pulmonary disease and asthma.

2.  Whether new and material evidence was submitted to reopen a claim of entitlement to service connection for a lumbar spine disability, claimed as residuals of a lumbar laminectomy.

3.  Entitlement to service connection for a respiratory disorder, claimed as chronic obstructive pulmonary disease and asthma.

4.  Entitlement to service connection for a lumbar spine disability, claimed as residuals of a lumbar laminectomy.

5.  Entitlement to service connection for bilateral hearing loss.  



REPRESENTATION

Veteran represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

David Traskey, Counsel


INTRODUCTION

The Veteran had active service from March 1952 to March 1955.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of July 2009 by the Department of Veterans Affairs (VA) Lincoln, Nebraska, Regional Office (RO).

The issues of (1) entitlement to service connection for a respiratory disorder, claimed as chronic obstructive pulmonary disease and asthma; (2) entitlement to service connection for a lumbar spine disability, claimed as residuals of a lumbar laminectomy; and (3) entitlement to service connection for bilateral hearing loss, are addressed in the remand portion of the decision below and are remanded to the RO.


FINDINGS OF FACT

1.  A rating decision in August 2002 denied the claims to reopen service connection for a respiratory disorder, claimed as chronic obstructive pulmonary disease, and a lumbar spine disability, claimed as residuals of a lumbar laminectomy.  The Veteran was notified of this decision and provided his appellate rights, but did not perfect an appeal.

2.  The evidence of record submitted since the August 2002 rating decision includes VA treatment records, private treatment records, and lay statements.

3.  The evidence submitted since the August 2002 rating decision was not previously of record, relates to an unestablished fact, and raises a reasonable possibility of substantiating the claims of service connection for a respiratory disorder, claimed as chronic obstructive pulmonary disease, and a lumbar spine disability, claimed as residuals of a lumbar laminectomy, with VA's assistance.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to service connection for a respiratory disorder, claimed as chronic obstructive pulmonary disease and asthma, is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).
  
2.  Evidence submitted to reopen the claim of entitlement to service connection for a lumbar spine disability, claimed as residuals of a lumbar laminectomy, is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The Board is taking action favorable to the Veteran by reopening the claims of entitlement to service connection for a respiratory disorder, claimed as chronic obstructive pulmonary disease and asthma, and a lumbar spine disability, claimed as residuals of a lumbar laminectomy.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered as this decision poses no risk of prejudice to the Veteran.

The Veteran contends that he is entitled to service connection for a respiratory disorder, claimed as chronic obstructive pulmonary disease, and a lumbar spine disability, claimed as residuals of a lumbar laminectomy.  The Veteran originally filed a service connection claim for residuals of a lumbar laminectomy in August 1971.  The RO denied the claim of entitlement to service connection for residuals of a lumbar laminectomy in rating decisions dated November and December 1971.  The Veteran was notified of these decisions and provided his appellate rights, but did not perfect an appeal.  Thus, these decisions are final.  38 U.S.C.A. § 7105.

In February 2002, the Veteran sought to reopen service connection for a back disability.  He also sought service connection for a respiratory disorder, claimed as chronic obstructive pulmonary disease and asthma.  The RO denied the Veteran's claim to reopen service connection for residuals of a lumbar laminectomy in a rating decision dated August 2002 on the grounds that he failed to submit new and material evidence.  Specifically, the RO acknowledged that the Veteran had a currently diagnosed low back disability, but indicated that none of the evidence of record linked this disability to his period of active service.  Similarly, the RO denied the Veteran's service connection claim for a respiratory disorder on the grounds that there was no evidence of record that such a disability was incurred in or caused by his period of active service.  The Veteran was notified of this decision and provided his appellate rights, but did not perfect an appeal.  Thus, this decision is final.  38 U.S.C.A. § 7105.

The Veteran most recently sought to reopen his service connection claims for residuals of a lumbar laminectomy and a respiratory disorder, claimed as chronic obstructive pulmonary disease and asthma, in May 2009.  The RO denied the claim to reopen service connection for these disabilities in a rating decision dated July 2009 on the grounds that the Veteran failed to submit new and material evidence.  Specifically, the RO found that there was no evidence showing a currently diagnosed respiratory disorder or lumbar spine disability that was incurred in or caused by the Veteran's period of active service.  The Veteran was notified of this decision and provided his appellate rights.  He perfected this appeal.

RO decisions are not binding on the Board.  Consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claims.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  As the August 2002 RO rating decision is the last final disallowance with respect to the claims to reopen, the Board must review all of the evidence submitted since that time to determine whether the Veteran's claims of entitlement to service connection for a respiratory disorder, claimed as chronic obstructive pulmonary disease and asthma, and a lumbar spine disability, claimed as residuals of a lumbar laminectomy, should be reopened and readjudicated on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156; see also, Shade v. Shinseki, 24 Vet. App. 110, 121 (2010) (finding a standard that would require reopening if the newly submitted evidence along with the other evidence of record, combined with VA assistance raised a reasonable possibility of substantiating the claim).

The evidence of record at the time of the August 2002 rating decision consisted of service treatment records, service personnel records, private treatment records, VA treatment records and examination reports, and lay statements.  Service treatment records associated with the claims file were negative for a diagnosis of or treatment for a respiratory disorder or a lumbar spine disability.  There was also no evidence of such within one year after discharge from service.  

Associated with the claims file is a private December 1970 history and physical examination report.  The Veteran reported low back and bilateral leg pain stemming from an incident in 1967 when the Veteran fell off of a six foot ladder and landed on his buttocks.  The Veteran was hospitalized, prescribed bed rest, and his condition eventually improved until he re-injured his back in September 1970 while lifting a 50 pound item from the freezer.  The Veteran subsequently reported unrelenting back pain with right lower extremity radiation.  He underwent a bilateral lumbar laminectomy in December 1970.  See operative report.    

The Veteran was afforded a VA examination in October 1971.  According to the Veteran, he sustained a back injury in 1953 while on duty.  He reported treatment for severe low back and leg pain at Camp Pendleton, including several weeks of limited duty and use of an elevated lift in his shoe.  A physical examination was essentially unremarkable except for a lumbar laminectomy scar.  An x-ray of the lumbar spine was interpreted to show evidence of a previous lumbar laminectomy at S1.

Also included in the claims file is a private treatment letter from T.N., M.D. dated November 1988.  The Veteran sought private care for problems with asthma and chronic upper respiratory difficulties.  By the Veteran's own account, his respiratory problems began in the early 1980s following a bout of pneumonia and a sinus infection which required hospitalization.  The Veteran's past social history was significant for smoking from the teen years until approximately age 40.  The assessment was chronic airway obstruction, probably related to both previous cigarette smoking and a post-viral asthma.  Dr. N. found little evidence that allergic factors played a significant role in this process and attributed the Veteran's nasal symptoms predominantly to "a post-turbinectomy syndrome."  Subsequently dated private and VA treatment records reflected continued treatment or hospitalization for exacerbations of chronic obstructive pulmonary disease and asthma.  

The Veteran sought additional private care from McKenzie Chiropractic in January 1994 for radiating low back pain.  Subsequently dated private treatment records from this provider showed evidence of intercurrent low back injuries or exacerbations while shoveling snow, golfing, lifting poles, gardening, and from overuse.  See records dated January 1995, January 1996, September 1997, December 1998, May 1999, and June 2000.  X-rays of the Veteran's lumbar spine taken in August 1999 were interpreted to show facet imbrication degenerative changes at L4-5, lateral spurring at L2-4, and grade I spondylolisthesis at L5.  Follow-up lumbar spine x-rays taken in February 2001 showed subluxation on the left at L5 and S1.     

The evidence submitted subsequent to August 2002 includes additional VA treatment records and examination reports, private treatment records, and lay statements.  Magnetic resonance imaging of the Veteran's lumbar spine showed progressively worsening neural foraminal stenosis, spondylosis, and spondylolisthesis.  See reports dated August 2004, September 2006, and August 2009.  Also included in the claims file are several private treatment records from the Rejuvenation Center which pertained to the Veteran's participation in physical therapy sessions designed to improve strength and flexibility in the back and hips.  Of particular note, a December 2006 treatment note indicated that the Veteran injured his back over 30 years prior to this episode of care after he fell off of a horse.  He reported continued symptoms since that time.

The Veteran was afforded a VA sinus examination in August 2009.  His past medical history was significant for a tonsillectomy (1953) as well as chronic obstructive pulmonary disease and asthma for "many years."  The diagnosis was chronic obstructive pulmonary disease and asthma.  A notation on the examination report indicated that the Veteran was told by his primary care provider that his chronic obstructive pulmonary disease and asthma were residuals of his tonsillectomy.  

E.T., M.D. submitted a statement in support of the Veteran's claim dated August 2010.  According to Dr. T., the Veteran had longstanding asthma and chronic obstructive pulmonary disease, as well as chronic lumbar spine degenerative disc disease.  The Veteran's past medical history was significant for pneumonia and back pain in service, according to Dr. T.  Dr. T. also stated that the Veteran's past tonsillectomy and adenoidectomy had nothing to do with his current medical problems.  The Veteran subsequently underwent a lumbar spine fusion at L4-S1 in January 2011.  

In July 2011, the Veteran was advised of the steps that VA took in an unsuccessful attempt to secure pertinent service treatment records from Camp Pendleton and the National Personnel Records Center.  A memorandum included in the claims file indicated that the medical facility at Camp Pendleton had no records pertaining to the Veteran, while the National Personnel Records Center had no additional records pertaining to the Veteran other than those previously associated with the claims file.              
  
The Veteran was afforded a VA respiratory examination in September 2011 for the purpose of determining the relationship, if any, between the Veteran's respiratory disorder and his service-connected tonsillectomy residuals.  The diagnosis was chronic obstructive pulmonary disease.  According to the examiner, however, this disability was "less likely as not" caused by, the result of, or aggravated by the service-connected tonsillectomy residuals.  In support of this conclusion, the examiner noted that there was no supporting available evidence relating that a tonsillectomy can result in the development or aggravation of chronic obstructive pulmonary disease.  See also, October 2011 addendum (addressing the issue of aggravation).  

The Veteran was also afforded a VA spine examination in September 2011 for the purpose of determining the relationship, if any, between the Veteran's lumbar spine disability and his service-connected tonsillectomy residuals.  The diagnosis was lumbar spine fusion.  According to the examiner, there were no complications from the tonsillectomy, nor was there evidence of unusual injury to the spine during or recovering from the tonsillectomy.  Therefore, the examiner indicated that it was "less likely as not" that the lumbar spine disability was related to or the cause of the Veteran's service-connected tonsillectomy residuals.  

Service connection may be granted for disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2011).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d). According to 38 C.F.R. § 3.309(a) (2011), service connection for certain chronic disabilities, including arthritis or brochiectasis, may be granted on a presumptive basis if manifested to a compensable degree within one year after separation from service.

The Veteran's service connection claims for a lumbar spine disability, claimed as residuals of a lumbar laminectomy, and a respiratory disorder, claimed as chronic obstructive pulmonary disease and asthma, was previously denied because there was no evidence of record linking these disabilities to the Veteran's period of active service or any incident therein.  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim will be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade, 24 Vet. App. at 117.  Moreover, a claim will be reopened if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  

The evidence described above, to include lay statements, private treatment records, VA treatment records and examination reports, and Dr. T.'s August 2010 statement, in particular, is newly submitted evidence and suggests that when combined with VA assistance, a reasonable possibility exists of substantiating the claims.  Shade, 24 Vet. App at 116-18.  Accordingly, the claims of entitlement to service connection for a lumbar spine disability, claimed as residuals of a lumbar laminectomy, and a respiratory disorder, claimed as chronic obstructive pulmonary disease and asthma, are reopened.



ORDER

New and material evidence having been submitted, the appeal to reopen a claim of entitlement to service connection for a respiratory disorder, claimed as chronic obstructive pulmonary disease and asthma, is granted to this extent only.

New and material evidence having been submitted, the appeal to reopen a claim of entitlement to service connection for a lumbar spine disability, claimed as residuals of a lumbar laminectomy, is granted to this extent only.


REMAND

The Veteran contends that he is entitled to service connection for a respiratory disorder, claimed as chronic obstructive pulmonary disease and asthma, and a lumbar spine disability, claimed as residuals of a lumbar laminectomy.  In light of the Board's decision to reopen these claims, VA examinations are needed on remand to determine the etiology of these disabilities and their relationship to service, if any.  Moreover, the Veteran's representative asserted in January 2012 that the VA examinations of record were inadequate for evaluation purposes because they failed to address the issue of entitlement to service connection on a direct basis.  

Furthermore, in light of the fact that the Veteran was afforded VA examinations in September 2011 for the purpose of determining the relationship between the currently diagnosed respiratory disorder, lumbar spine disability, and the service-connected tonsillectomy residuals, the Veteran must be provided with the information and evidence needed to substantiate his service connection claims for a respiratory disorder, claimed as chronic obstructive pulmonary disease and asthma, and a lumbar spine disability, claimed as residuals of a lumbar laminectomy, as secondary to a service-connected disability.  Additionally, a careful review of the September 2011 VA spine examination report reflects that the examiner failed to provide an opinion on the issue of aggravation.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  Accordingly, this issue must be addressed on remand.

Finally, the Veteran also filed a service connection claim for bilateral hearing loss.  A review of the claims file indicated that the Veteran was scheduled for a VA audiology examination in connection with this current claim.  The scheduled examination was not performed and a notation on the examination worksheet indicated that the Veteran cancelled the examination and did not wish to pursue this claim.  However, VA has received no request from the Veteran requesting withdrawal of this claim and it is unclear from the record the extent to which VA contacted or attempted to contact the Veteran to resolve this discrepancy.  On remand, therefore, the RO must contact the Veteran and ask him to indicate whether he still wishes to pursue his claim of entitlement to service connection for bilateral hearing loss.  Based on his response, the RO must take any appropriate action.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and ask him to indicate whether he still wishes to pursue his claim of entitlement to service connection for bilateral hearing loss.  Based on his response, the RO must take any appropriate action.  The RO must also advise the Veteran of the information and evidence needed to substantiate his service connection claims on a secondary basis, to include as secondary to a service-connected disability.

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the issues currently on appeal.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must obtain all relevant VA medical records from September 2011 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3.  After the above development is completed, the RO must make arrangements with the appropriate VA medical facility for the Veteran to undergo a VA examination to determine the etiology of the currently diagnosed respiratory disorder and its relationship to service, if any.  In providing the etiological opinion, the examiner is reminded that VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  All indicated testing must be conducted.  Following a review of the evidence of record, an examination of the Veteran, and with consideration of the Veteran's statements, the examiner must express an opinion as to whether the Veteran's currently diagnosed respiratory disorder is related to the Veteran's military service, to include as due to any incident therein.  Please note: The examiner must provide etiological opinions for the Veteran's chronic obstructive pulmonary disease and asthma.  If the manifestations of each separate disability cannot be distinguished, the examiner must so state.  The examiner must also comment on the significance, if any, of the Veteran's past smoking history.     

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.
4.  The RO must make arrangements with the appropriate VA medical facility for the Veteran to undergo a VA examination to determine the etiology of the currently diagnosed lumbar spine disability and its relationship to service, if any.  In providing the etiological opinion, the examiner is reminded that VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  All indicated testing must be conducted.  Following a review of the evidence of record, an examination of the Veteran, and with consideration of the Veteran's statements, the examiner must express an opinion as to whether the Veteran's currently diagnosed lumbar spine disability is related to the Veteran's military service, to include as due to any incident therein.  If the manifestations of each separate disability cannot be distinguished, the examiner must so state.  The examiner must also comment on the significance, if any, of the Veteran's post-service back injuries described above.  Additionally, the examiner must provide an opinion as to whether the currently diagnosed lumbar spine disability is proximately due to or aggravated by the Veteran's service-connected tonsillectomy residuals.
     
The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

5.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  After the requested examinations have been completed, the RO must review the examination reports to ensure that they are in complete compliance with the directives of this remand.  An examination report must be returned to the examiner if it is deficient in any manner and the RO must implement corrective procedures at once.

7.  Thereafter, the RO must ensure that the development above has been completed in accordance with the remand orders, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claims.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

8.  THIS APPEAL HAS BEEN ADVANCED ON THE BOARD'S DOCKET.  Expedited handling is required.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


